Case 1:20-mc-00023-LO-TCB Document 6-1 Filed 08/21/20 Page 1 of 18 PageID# 134




                       Exhibit 1
Case 1:20-mc-00023-LO-TCB Document 6-1 Filed 08/21/20 Page 2 of 18 PageID# 135




Transcript of Podcast Excerpt -
 Interview of Joseph Tacopina
                              Date: August 14, 2020




     Planet Depos
     Phone: 888.433.3767
     Email:: transcripts@planetdepos.com
     www.planetdepos.com



         WORLDWIDE COURT REPORTING | INTERPRETATION | TRIAL SERVICES
Case 1:20-mc-00023-LO-TCB Document 6-1 Filed 08/21/20 Page 3 of 18 PageID# 136
                                 Transcript of Podcast Excerpt - Interview of Joseph Tacopina           1 (1 to 4)

                                                Conducted on August 14, 2020
                                                            1                                                        3
1                                                               1 him, had nothing to do with him, yet an article
2                                                               2 actually hit the internet and made its rounds on
3                  WASHINGTON FOOTBALL TALK
                                                                3 social media after the fact.
4       Three Outstanding interviews with Scott Turner,
                                                                4      That was an article the was put out by a
5           Terry McLaurin and Dan Snyder's attorney,
                                                                5 company that we believe is a sort of corruptive
6                       plus, Reuben Foster
                                                                6 information machine, serving as a higher gun to
7
8
                                                                7 conceal bitters.
9      Podcast interview of JOSEPH TACOPINA by JP FINLAY
                                                                8      We have sued that company in India. They've
10                                                              9 since removed the article, of course. They said, "Oh,
11                                                              10 there was some mistakes in reporting." I mean, that's
12                                                              11 not-- you know, mistakes in reporting is saying he
13                                                              12 was born in '65 as opposed to '66. That's a mistake
14                                                              13 in reporting. Mistake in reporting is not like
15
                                                                14 linking someone to Jeffrey Epstein and calling
16
                                                                15 someone a pedophile when you have a, you know, family
17
                                                                16 and children and a wife who has to (inaudible) this.
18
                                                                17     We believe there's, obviously, people behind
19
20 Job: 315770
                                                                18 that who had their own purposes for doing it. And
21 Pages:     1 - 19
                                                                19 this legal action that we brought, not only the
22 Transcribed by:       Steph Mistele                          20 defamation lawsuit, but the 1782 federal court action
                                                                21 of the United States seeking evidence-- documentary
                                                                22 evidence, sworn testimony, to really uncover who's
                                                            2                                                        4
1                      P R O C E E D I N G S                    1 behind the scenes, who's pulling the strings, that
2                                                               2 got these articles printed.
3         JP FINLAY: Okay, we are very pleased to welcome              The legal action, we believe, will pierce the
                                                                3
4    in Joe Tacopina, who is the attorney for Dan Snyder
                                                                4 cloak of anonymity that this Meaww company, this
5    in litigation, defamation lawsuits against some wild
                                                                5 media company from India, has used to protect
6    rumors that were spread after the Washington Post--
                                                                6 nefarious clients.
7    or maybe even before the Washington Post report came
8    out about sexual harassment inside the Washington
                                                                7      So, that's what this is about.
9    Football Team organization.
                                                                8      JP FINLAY: So, who do you think is doing it?
10        Joe, I'm going to stop trying to talk because I       9      JOE TACOPINA: Well, we know that the person in
11 am bad when it gets into the nitty gritty of legal           10 the front of some of this bidding was this Mary Ellen
12 matters. Maybe you can tell me what you're doing for         11 Blair, a former disgruntled employee, who we filed a
13 Mr. Snyder.                                                  12 1782 federal court action against (inaudible).
14        JOE TACOPINA: Sure. I mean, we're pursuing            13 JP FINLAY: What is 1782 federal action mean?
15 people who were behind this really horrific story            14 They have to tell the truth or something?
16 about Mr. Snyder. A series of horrific stories--
                                                                15 JOE TACOPINA: It's a unique sort of thing
17 false stories, including an article that linked him
                                                                16 because it allows for evidence to be produced and
18 to Jeffrey Epstein. I mean, perhaps the worst thing
                                                                17 testimony to be taken with the court's permission in
19 you can do to an individual in this day and age is to
20 associate one with Jeffrey Epstein, the poster child
                                                                18 the United States for a foreign action. In this
21 for pedophilia, for sexual abuse.
                                                                19 instance, we sued for defamation in India. And so--
22        You know, Dan Snyder has nothing to do with
                                                                20 JP FINLAY: Okay.
                                                                21 JOE TACOPINA: --this will uncover evidence that
                                                                22 was captured here in the United States. And that's
                                                            PLANET DEPOS
                                               888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-mc-00023-LO-TCB Document 6-1 Filed 08/21/20 Page 4 of 18 PageID# 137
                      Transcript of Podcast Excerpt - Interview of Joseph Tacopina                 2 (5 to 8)

                                     Conducted on August 14, 2020
                                                    5                                                           7
1 what that's about.                                       1 court filings, I have to stay within the four corners
2      And really, you know, at this point, Mr. Snyder     2 of that. Obviously, we've done an investigation and I
3 will not stand by idly as criminals, for their own       3 have my own beliefs and my own opinions, but before I
4 malicious reasons, seek to soil his good name. And       4 opine, I want to have rock solid evidence.
5 that's what these were, these were criminal acts,        5      But, you know, there's a lot of things going on
6 make no mistake about it. I'm not afraid to mince        6 in Washington right now regarding the club, and there
7 those words.                                             7 are people who may have some motives to falsely
8      But when people bribe people, and all for money     8 attack Mr. Snyder. I'm not going to speculate as to
9 to present false stories about an individual, that's     9 who they are or what it is, but what I do know is
10 a bribe. When people offer to wire money or do wire     10 that this one individual - this formal disgruntled
11 money to perpetrate that fraud, that's a wire fraud.    11 employee - has spoken to various witnesses-- various
12 When there's--                                          12 individuals in attempts to get them to provide false
13 JP FINLAY: But this sounds kind of crazy,               13 information about Dan Snyder. Speak to the media and
14 right? I mean, this sounds...                           14 offer them money to do so and basically remunerate
15 JOE TACOPINA: It is crazy. And honestly, you            15 them for doing these sorts of things.
16 know, if we hadn't investigated it as thoroughly as     16 We have sworn affidavits to back that up, and
17 we had, it'd be hard for me to believe.                 17 we have audio tape recordings to back that up. So,
18 And you really-- it's the level-- but I've also         18 you know, we wouldn’t be making these filings if we
19 seen something that is, you know, we sort of, I         19 weren't rock solid in our proof.
20 think, take for granted, but Daniel Snyder's a real     20 JP FINLAY: This is major. There's a lot going
21 person. He's a terrific-- he and his wife Tanya are     21 on here, and I'm not a legal mind. So, forgive me if
22 terrific people. They have three beautiful children.    22 my questions are kind of elementary. Does of any of
                                                    6                                                           8
1 They do a lot for their community. They do a lot of      1 this have anything to do with the 40% of the team
2 philanthropic things. And to be-- come under attack      2 that's up for sale?
3 by people who have criminal intent and criminal          3      JOE TACOPINA: You know, there's, again,
4 motive, and plant articles that are intended to          4 there's, I think common sense will sort of play out.
5 destroy one's reputation and really hurt a family, is    5 I think the evidence in this case will present us
6 something that I won't stand by idly. I'll come down     6 with who's behind this. But I can't-- I just won't.
7 like a legal hammer on anyone who's behind this, and     7 It wouldn't be appropriate for me to speculate or
8 we will get to who's behind this.                        8 give my opinion on what this is about.
9      But we know-- we have strong evidence that Mary     9      But, you know, I read some articles today in
10 Ellen Blair was doing the bidding and complicit and     10 various publications that sort of make that
11 in the pocket of another-- at least one other           11 connection. That's, you know, any journalist is free
12 individual trying to defame Mr. Snyder.                 12 to do that, I think. You know, they're using whatever
13 You know, we have--                                     13 common sense they want to apply, but I'm not going to
14 JP FINLAY: Who?                                         14 do this at that time.
15 JOE TACOPINA: Who is what this is all about.            15 Again, this is-- the purpose of this is the
16 What the 1782 action was all about is who. We will      16 first step in this legal action to try to uncover
17 find out who through the course of this action. But,    17 information as to who's behind this. This one
18 you know, we have--                                     18 individual has identified people when speaking to
19 JP FINLAY: And the next question is, why?               19 others, and we'll see. We're looking to get her under
20 JOE TACOPINA: That's another thing we hope to           20 oath and take some testimony.
21 find out in the course of this action. Look, I don't    21 JP FINLAY: I mean, I know there was an article
22 want to speculate and for the purposes of our federal   22 in the New York Times. It's kind of specifically
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-mc-00023-LO-TCB Document 6-1 Filed 08/21/20 Page 5 of 18 PageID# 138
                       Transcript of Podcast Excerpt - Interview of Joseph Tacopina                3 (9 to 12)

                                      Conducted on August 14, 2020
                                                    9                                                         11
1 about this. What do you say as the attorney for Dan      1      But it does it not matter that it's some random
2 when people ask, "Hey, if you just let this go,          2 website that nobody has heard of?
3 everybody will stop talking about it and it'll go        3      JOE TACOPINA: It matters. Of course, it wasn't,
4 away"?                                                   4 you know, the New York Times, the Washington Post or
5      JOE TACOPINA: You know what? Dan is quite a         5 anything like that, NBCSports.com, but it was-- it
6 courageous individual. He's doing this, not only for     6 was a publication that was put out there and that was
7 himself and his family, but there's a whole host of      7 picked up. And picked up to the point where it
8 other people out there, including other owners.          8 reached his home and his children and his wife and
9      I mean, just imagine every time you have a          9 his friends and his community.
10 dispute with someone or you want to try to put them     10     So, I don't care what the name of the
11 in a position of weaken stance or try to get them out   11 publication is. The fact that someone planted a false
12 of an organization, you spread false rumors.            12 story-- again, not just a false story, but a
13 But not rumors, horrifically inaccurate                 13 horrifically damaging false story about Dan Snyder
14 slanderous stories about someone and get it             14 that couldn't be further from the truth, is something
15 published, and then have that publication be            15 that, you know, we're going to hold them accountable
16 retweeted and reposted on the internet all over the     16 for because, again, these are crimes that were
17 place. And your kids are reading and people are         17 committed. This is not just a--
18 approaching your kids and your wife.                    18     JP FINLAY: Well, and the allegation is that
19 And so, you know what? Even if this story--             19 they did this-- they paid their way to do this and
20 look, and that organization took that article down -    20 they did it as part of a larger conspiracy, right?
21 that Jeffrey Epstein article - because it's false.      21     JOE TACOPINA: Yeah.
22 It's outrageous. It's defamatory. It's slanderous.      22     JP FINLAY: That's heavy duty.
                                                    10                                                        12
1 It's criminal. They took it down, but that's not the     1      JOE TACOPINA: We have proof that witnesses were
2 end of it. Okay? Because now we're at the point now,     2 offered money - money - to provide negative false
3 Dan will not stand by idly as these criminals, for       3 information about Dan.
4 their own malicious reasons, whatever those reasons      4      JP FINLAY: I'm a journalist and I'm pretty much
5 may be, seek to soil his good name through outrageous    5 for sale on about everything. If you want me to start
6 lies. It's just not going to happen. I'm not going to    6 reading ads for your law office on my podcast, I'm
7 let it happen and neither will he.                       7 available, Joe. But none of us are available for hire
8      JP FINLAY: All right, so, well, that's clear.       8 to spread falsehoods, right?
9 It's not going to happen. You're pursuing this thing.    9      JOE TACOPINA: Those who are journalists, and
10 The investigation you guys conducted. Is this happen-   10 there is journalistic integrity and (inaudible)
11 - I mean, this all happened within the last three       11 reason, and we have an affidavit also about this
12 weeks or so? Or were you guys digging around on this    12 company in particular, this Meaww and how they
13 prior to the Washington Post report?                    13 operate. It's, you know, obviously they're in India
14 Because the week where the world was waiting            14 and they're operating with very different
15 for that Post report is when, at least on my end, the   15 journalistic standards.
16 amount of rumors started to go crazy. And I'll be       16     And you know, the fact that they wrote a
17 honest, I've never even heard of this meaww.com,        17 horrific article like that, pulled it right down and
18 whatever they're called. I never saw the article, but   18 then came up with some, I mean, almost laughable
19 I know how things spread, especially on, you know,      19 excuse as to what happened-- errors in reporting. I
20 Twitter, Facebook. If something's out there and it      20 mean, you know, it's not going to cut it. And we have
21 starts getting shared, there's a butterfly effect       21 proof that that company is a disinformation machine
22 across a lot of mediums.                                22 that is serving hired guns and concealed bitters.
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-mc-00023-LO-TCB Document 6-1 Filed 08/21/20 Page 6 of 18 PageID# 139
                      Transcript of Podcast Excerpt - Interview of Joseph Tacopina                     4 (13 to 16)

                                     Conducted on August 14, 2020
                                                   13                                                             15
1      JP FINLAY: What's your goal with this thing?        1      One of the critics would point to Dan and say
2 The goal is not to prosecute in India, right? I          2 he's been litigious throughout his term as ownership.
3 imagine you want everything to happen here in the old    3 Even if this is entirely different than things in the
4 US of A?                                                 4 past - suing the city paper, suing season
5      JOE TACOPINA: We are-- we did sue that company      5 ticketholders, whatever - do you think that's a
6  in India. That's for sure. But, yes, here's our goal,   6 problem for him to be seen as litigious?
7 and here's Mr. Snyder and Tanya's goal and the Snyder    7      JOE TACOPINA: Look, I know who he is as a human
8 family and anyone who cares about what's fair and        8 being, as a person, as an owner, as-- I mean, he's
9 just and right. The goal is to ensure that the full      9 one of the-- he's a great American success story. His
10 weight of the law comes down heavily on those           10 team is one of the greatest franchises in sports.
11 responsible for these heinous acts. That's the goal,    11 And honestly, you know, what he's been
12 and that's what will happen. And then make sure that    12 litigious about in the past, I've not been involved
13 people understand, if they even think about doing       13 in, so I really can't speak that. And I honestly
14 something as stupid as this, they're going to have      14 don't care about it.
15 hell to pay.                                            15 What I care about is what happened here and the
16     JP FINLAY: How did you narrow it down? Is it        16 facts that have been uncovered here are absolutely
17 Mary Ellen Blair? Do I have the name right?             17 outrageous. And really, I think anyone with courage
18     JOE TACOPINA: That's one. Yes, that's right.        18 and the wherewithal to fight back, would fight back.
19     JP FINLAY: How did you zero in on her in such a     19 I've seen emotions-- raw emotions from that family
20 short time period?                                      20 based on things that were written about him that were
21     JOE TACOPINA: We have a good investigative          21 not true. You know, it bothers me-- troubles me that
22 team. I mean, that's how we did it. But also--          22 anyone should have to go through that no matter how
                                                   14                                                             16
1      JP FINLAY: Is that your background? Are you an      1 litigious they may be or may not be.
2 investigative attorney?                                  2      But no one asked for this, and no matter what
3      JOE TACOPINA: Yeah, I'm a former prosecutor.        3 happens in a courtroom where people have legal
4 But it's not so much me. We have a team of attorneys.    4 disputes all the time, you know, you play by the
5 Believe me, I'm the low guy on the totem pole when it    5 rules. But this is not playing by the rules. If
6 comes to the brainpower in this group here and when      6 someone's trying to get a tactical advantage by
7 it comes to the investigative skills of our team.        7 trying to smear him, defame him, slander him, and
8 But, you know, we have former law enforcement            8 thinks that somehow that's going to help in a legal
9 officials are part of our team who dug.                  9 proceeding, they're wrong. And that's not how the
10     You know, a lot of this was real easy to find       10 process works.
11 because people came to us. People came to Dan and       11 JP FINLAY: Joe, I got to say, I really
12 said, you know, "I was approached and here's what       12 appreciate your time. And I want to say this on the
13 they said." And these people were willing to give       13 record for posterity, I don't want to mess with you,
14 under oath sworn affidavits under the penalties of      14 man. I don't want you-- I don't want to be on your
15 perjury that what was said to them was truthful.        15 bad side.
16 Other individuals recorded conversations.               16 JOE TACOPINA: I'm here for you, JP, if you need
17     So, as I said, you know, we sit here pretty         17 me, but I don't think you'll be in that position
18 confident about where this is going.                    18 ever, hopefully.
19     JP FINLAY: Wow. This is-- I've been covering        19 JP FINLAY: I hope not too. Where are you? Are
20 the Washington Football Team in some capacity for       20 you in New York? Are you DC? Where you based?
21 about 8 seasons and you never know what corner you're   21 JOE TACOPINA: New York City. Yes.
22 going to turn next.                                     22 JP FINLAY: How on earth are you a Canadians fan
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-mc-00023-LO-TCB Document 6-1 Filed 08/21/20 Page 7 of 18 PageID# 140
                      Transcript of Podcast Excerpt - Interview of Joseph Tacopina                5 (17 to 20)

                                     Conducted on August 14, 2020
                                                   17                                                        19
1 if you're in New York?                                   1          CERTIFICATE OF TRANSCRIBER
2      JOE TACOPINA: Grew up playing some junior           2        I, Steph Mistele, do hereby certify that
3 hockey in Verdun, a suburb of Montreal. Just, you        3 the foregoing transcript is a true and correct record
4 know, before the internet was a thing, and I used to     4 of the recorded proceedings; that said proceedings
5 spend a lot of time at The Forum. And you know, if       5 were transcribed to the best of my ability from the
6 you've been to the Montreal Forum, you'd fall in love    6 audio recording and supporting information; and that
7 real quick. That's a different place. It's the mecca     7 I am neither counsel for, related to, nor employed by
8 of-- it was the mecca of hockey. And certainly,          8 any of the parties to this case and have no interest,
9 seeing guys like Guy LaFleur or Ken Dryden and           9 financial or otherwise, in its outcome.
10 players like that, sort of change your perspective on   10
11 hockey. So, that's it. Once a Habs fan, always a Habs   11
12 fan.                                                    12
13     JP FINLAY: I get that for sure. That's kind of      13 ____________________________
14 how I stumbled into my line of work, is I loved the     14 Steph Mistele
15 Washington Football Team as a kid and saw some really   15 August 17, 2020
16 great players, some really teams. Obviously,            16
17 everybody hopes it can back to that. Do you know Alan   17
18 May? Played for the Caps, is a broadcaster now.         18
19     JOE TACOPINA: Yeah. I remember him, yeah.           19
20     JP FINLAY: You kind of look like him. Like, you     20
21 give off that tough guy hockey vibe and (inaudible)     21
22 has the same thing. It's working for you.               22
                                                   18
1    JOE TACOPINA: He's a bit of a tough guy,
2 (inaudible)?
3    JP FINLAY: Indeed. I think still is. I
4 wouldn't-- I wouldn't mess with you, and I wouldn't
5 mess with him. Joe, thank you for your time. I
6 appreciate it, and who knows, maybe we'll speak
7 again.
8    JOE TACOPINA: Okay, guys, anytime. I'm here.
9
10
11 (The recording was concluded.)
12
13
14
15
16
17
18
19
20
21
22
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-mc-00023-LO-TCB Document 6-1 Filed 08/21/20 Page 8 of 18 PageID# 141

             Transcript of Podcast Excerpt - Interview of Joseph Tacopina
                            Conducted on August 14, 2020                               6
        A           11:12, 11:16,            approached              bad
a-                  18:7                     14:12                   2:11, 16:15
11:17               against                  approaching             based
ability             2:5, 4:12                9:18                    15:20, 16:20
19:5                age                      appropriate             basically
about               2:19                     8:7                     7:14
2:8, 2:16, 4:7,     alan                     are-                    be-
5:1, 5:6, 5:9,      17:17                    13:5                    6:2
6:15, 6:16,         all                      around                  beautiful
7:13, 8:8, 9:1,     5:8, 6:15,               10:12                   5:22
9:3, 9:14,          6:16, 9:16,              article                 because
11:13, 12:3,        10:8, 10:11,             2:17, 3:1, 3:4,         2:10, 4:16,
12:5, 12:11,        16:4                     3:9, 8:21, 9:20,        9:21, 10:2,
13:8, 13:13,        allegation               9:21, 10:18,            10:14, 11:16,
14:18, 14:21,       11:18                    12:17                   14:11
15:12, 15:14,       allows                   articles                been
15:15, 15:20        4:16                     4:2, 6:4, 8:9           14:19, 15:2,
absolutely          almost                   as-                     15:11, 15:12,
15:16               12:18                    15:8                    15:16, 17:6
abuse               also                     ask                     before
2:21                5:18, 12:11              9:2                     2:7, 7:3, 17:4
accountable         also-                    asked                   behind
11:15               13:22                    16:2                    2:15, 3:17,
across              always                   associate               4:1, 6:7, 6:8,
10:22               17:11                    2:20                    8:6, 8:17
action              american                 attack                  being
3:19, 3:20,         15:9                     6:2, 7:8                15:8
4:3, 4:12, 4:13,    amount                   attempts                beliefs
4:18, 6:16,         10:16                    7:12                    7:3
6:17, 6:21, 8:16    anonymity                attorney                believe
acts                4:4                      1:5, 2:4, 9:1,          3:5, 3:17, 4:3,
5:5, 13:11          another                  14:2                    5:17, 14:5
actually            6:20                     attorneys               best
3:2                 another-                 14:4                    19:5
ads                 6:11                     audio                   bidding
12:6                any                      7:17, 19:6              4:10, 6:10
advantage           7:22, 8:11,              august                  bit
16:6                19:8                     19:15                   18:1
affidavit           anyone                   available               bitters
12:11               6:7, 13:8,               12:7                    3:7, 12:22
affidavits          15:17, 15:22             away                    blair
7:16, 14:14         anything                 9:4                     4:11, 6:10,
afraid              8:1, 11:5                         B              13:17
5:6                 anytime                  back                    born
after               18:8                     7:16, 7:17,             3:12
2:6, 3:3            apply                    15:18, 17:17            bothers
again               8:13                     background              15:21
8:3, 8:15,          appreciate               14:1                    brainpower
                    16:12, 18:6                                      14:6


                                 PLANET DEPOS
                    888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-mc-00023-LO-TCB Document 6-1 Filed 08/21/20 Page 9 of 18 PageID# 142

                Transcript of Podcast Excerpt - Interview of Joseph Tacopina
                               Conducted on August 14, 2020                                7
bribe                  children                 corner                  12:3, 14:11,
5:8, 5:10              3:16, 5:22,              14:21                   15:1
broadcaster            11:8                     corners                 daniel
17:18                  city                     7:1                     5:20
brought                15:4, 16:21              correct                 day
3:19                   clear                    19:3                    2:19
butterfly              10:8                     corruptive              dc
10:21                  clients                  3:5                     16:20
         C             4:6                      couldn't                defamation
called                 cloak                    11:14                   2:5, 3:20, 4:19
10:18                  4:4                      counsel                 defamatory
calling                club                     19:7                    9:22
3:14                   7:6                      courage                 defame
came                   com                      15:17                   6:12, 16:7
2:7, 12:18,            10:17, 11:5              courageous              destroy
14:11                  come                     9:6                     6:5
can                    6:2, 6:6                 course                  did
2:12, 2:19,            comes                    3:9, 6:17,              11:19, 11:20,
17:17                  13:10, 14:6,             6:21, 11:3              13:5, 13:16,
can't                  14:7                     court                   13:19, 13:22
15:13                  committed                3:20, 4:12, 7:1         different
can't-                 11:17                    court's                 12:14, 15:3,
8:6                    common                   4:17                    17:7
canadians              8:4, 8:13                courtroom               digging
16:22                  community                16:3                    10:12
capacity               6:1, 11:9                covering                disgruntled
14:20                  company                  14:19                   4:11, 7:10
caps                   3:5, 3:8, 4:4,           crazy                   disinformation
17:18                  4:5, 12:12,              5:13, 5:15,             12:21
captured               12:21, 13:5              10:16                   dispute
4:22                   complicit                crimes                  9:10
care                   6:10                     11:16                   disputes
11:10, 15:14,          conceal                  criminal                16:4
15:15                  3:7                      5:5, 6:3, 10:1          documentary
cares                  concealed                criminals               3:21
13:8                   12:22                    5:3, 10:3               does
case                   concluded                critics                 7:22, 11:1
8:5, 19:8              18:11                    15:1                    doing
certainly              conducted                cut                     2:12, 3:18,
17:8                   10:10                    12:20                   4:8, 6:10, 7:15,
certificate            confident                         D              9:6, 13:13
19:1                   14:18                    damaging                don't
certify                connection               11:13                   6:21, 11:10,
19:2                   8:11                     dan                     15:14, 16:13,
change                 conspiracy               1:5, 2:4, 2:22,         16:14, 16:17
17:10                  11:20                    7:13, 9:1, 9:5,         done
child                  conversations            10:3, 11:13,            7:2
2:20                   14:16                                            down
                                                                        6:6, 9:20,


                                    PLANET DEPOS
                       888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-mc-00023-LO-TCB Document 6-1 Filed 08/21/20 Page 10 of 18 PageID# 143

                Transcript of Podcast Excerpt - Interview of Joseph Tacopina
                               Conducted on August 14, 2020                               8
10:1, 12:17,           ever                     fight                   fraud
13:10, 13:16           16:18                    15:18                   5:11
dryden                 every                    filed                   free
17:9                   9:9                      4:11                    8:11
dug                    everybody                filings                 friends
14:9                   9:3, 17:17               7:1, 7:18               11:9
duty                   everything               financial               from
11:22                  12:5, 13:3               19:9                    4:5, 11:14,
         E             evidence                 find                    15:19, 19:5
earth                  3:22, 4:16,              6:17, 6:21,             front
16:22                  4:21, 6:9, 7:4,          14:10                   4:10
easy                   8:5                      finlay                  full
14:10                  evidence-                1:9, 2:3, 4:8,          13:9
effect                 3:21                     4:13, 4:20,             further
10:21                  excuse                   5:13, 6:14,             11:14
elementary             12:19                    6:19, 7:20,                      G
7:22                            F               8:21, 10:8,             get
ellen                  facebook                 11:18, 11:22,           6:8, 7:12,
4:10, 6:10,            10:20                    12:4, 13:1,             8:19, 9:11,
13:17                  fact                     13:16, 13:19,           9:14, 16:6,
emotions               3:3, 11:11,              14:1, 14:19,            17:13
15:19                  12:16                    16:11, 16:19,           gets
emotions-              facts                    16:22, 17:13,           2:11
                                                17:20, 18:3             getting
15:19                  15:16                    first
employed               fair                     8:16
                                                                        10:21
19:7                   13:8                     football                give
employee               fall                     1:3, 2:9,
                                                                        8:8, 14:13,
4:11, 7:11             17:6                                             17:21
                                                14:20, 17:15            go
end                    false                    foregoing
10:2, 10:15            2:17, 5:9,                                       9:2, 9:3,
                                                19:3                    10:16, 15:22
enforcement            7:12, 9:12,              foreign
14:8                   9:21, 11:11,                                     goal
                       11:12, 11:13,            4:18                    13:1, 13:2,
ensure                                          forgive
13:9                   12:2                                             13:6, 13:7,
                       falsehoods               7:21                    13:9, 13:11
entirely                                        formal
15:3                   12:8                                             going
                       falsely                  7:10                    2:10, 7:5, 7:8,
epstein                                         former
2:18, 2:20,            7:7                                              7:20, 8:13,
                       family                   4:11, 14:3,             10:6, 10:9,
3:14, 9:21                                      14:8
errors                 3:15, 6:5, 9:7,                                  11:15, 12:20,
                       13:8, 15:19              forum                   13:14, 14:18,
12:19                                           17:5, 17:6
especially             fan                                              14:22, 16:8
                       16:22, 17:11,            foster                  good
10:19                                           1:6
even                   17:12                                            5:4, 10:5,
                       federal                  four                    13:21
2:7, 9:19,                                      7:1
10:17, 13:13,          3:20, 4:12,                                      got
                       4:13, 6:22               franchises              4:2, 16:11
15:3
                                                15:10




                                    PLANET DEPOS
                       888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-mc-00023-LO-TCB Document 6-1 Filed 08/21/20 Page 11 of 18 PageID# 144

              Transcript of Podcast Excerpt - Interview of Joseph Tacopina
                             Conducted on August 14, 2020                                9
granted              4:5, 7:11, 8:18,         higher                  16:9, 16:22,
5:20                 11:2, 17:22              3:6                     17:14
great                have                     him                     human
15:9, 17:16          3:8, 3:15,               2:17, 3:1,              15:7
greatest             4:14, 5:22, 6:3,         15:6, 15:20,            hurt
15:10                6:9, 7:1, 7:3,           16:7, 17:19,            6:5
grew                 7:4, 7:7, 7:16,          17:20, 18:5                      I
17:2                 7:17, 8:1, 9:9,          himself                 i'll
gritty               9:15, 12:1,              9:7                     6:6, 10:16
2:11                 12:11, 12:20,            hire                    i've
group                13:14, 13:17,            12:7                    5:18, 10:17,
14:6                 13:21, 14:4,             hired                   14:19, 15:12,
gun                  14:8, 15:16,             12:22                   15:19
3:6                  15:22, 16:3,             his                     identified
guns                 19:8                     5:4, 5:21, 9:7,
                     have-                                            8:18
12:22                                         10:5, 11:8,             idly
guy                  6:13, 6:18               11:9, 15:2, 15:9
                     he's                                             5:3, 6:6, 10:3
14:5, 17:9,                                   hit                     imagine
17:21, 18:1          5:21, 9:6,               3:2
                     15:2, 15:8,                                      9:9, 13:3
guys                                          hockey                  inaccurate
10:10, 10:12,        15:9, 15:11,             17:3, 17:8,
                     18:1                                             9:13
17:9, 18:8                                    17:11, 17:21            including
         H           heard                    hold
                     10:17, 11:2                                      2:17, 9:8
habs                                          11:15                   indeed
                     heavily                  home
17:11                13:10                                            18:3
had                                           11:8                    india
                     heavy                    honest
3:1, 3:18, 5:17      11:22                                            3:8, 4:5, 4:19,
hadn't                                        10:17                   12:13, 13:2,
                     heinous                  honestly
5:16                 13:11                                            13:6
hammer                                        5:15, 15:11,            individual
                     hell                     15:13
6:7                  13:15                                            2:19, 5:9,
happen                                        hope                    6:12, 7:10,
                     help                     6:20, 16:19             8:18, 9:6
10:6, 10:7,          16:8
10:9, 10:10,                                  hopefully               individuals
                     her                      16:18                   7:12, 14:16
13:3, 13:12          8:19, 13:19
happened                                      hopes                   information
                     here                     17:17                   3:6, 7:13,
10:11, 15:15         4:22, 7:21,
happened-                                     horrific                8:17, 12:3, 19:6
                     13:3, 14:6,              2:15, 2:16,             inside
12:19                14:17, 15:15,
happens                                       12:17                   2:8
                     15:16, 16:16,            horrifically
16:3                 18:8                                             instance
harassment                                    9:13, 11:13             4:19
                     here's                   host
2:8                  13:6, 13:7,                                      integrity
hard                                          9:7                     12:10
                     14:12                    how
5:17                 hereby                                           intended
has                                           10:19, 12:12,           6:4
                     19:2                     13:16, 13:19,
2:22, 3:16,          hey                                              intent
                                              13:22, 15:22,           6:3
                     9:2



                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-mc-00023-LO-TCB Document 6-1 Filed 08/21/20 Page 12 of 18 PageID# 145

              Transcript of Podcast Excerpt - Interview of Joseph Tacopina
                             Conducted on August 14, 2020                               10
interest             11:21, 12:1,             17:20                   lies
19:8                 12:7, 12:9,              know                    10:6
internet             13:5, 13:18,             2:22, 3:11,             like
3:2, 9:16, 17:4      13:21, 14:3,             3:15, 4:9, 5:2,         3:13, 6:7,
interview            15:7, 16:11,             5:16, 5:19,             11:5, 12:17,
1:9                  16:16, 16:21,            6:13, 6:18, 7:5,        17:9, 17:10,
interviews           17:2, 17:19,             7:9, 7:18, 8:3,         17:20
1:4                  18:1, 18:5, 18:8         8:9, 8:11, 8:12,        line
into                 joseph                   8:21, 9:5, 9:19,        17:14
2:11, 17:14          1:9                      10:19, 11:4,            linked
investigated         journalist               11:15, 12:13,           2:17
5:16                 8:11, 12:4               12:16, 12:20,           linking
investigation        journalistic             14:8, 14:10,            3:14
7:2, 10:10           12:10, 12:15             14:12, 14:17,           litigation
investigative        journalists              14:21, 15:7,            2:5
13:21, 14:2,         12:9                     15:11, 15:21,           litigious
14:7                 jp                       16:4, 17:4,             15:2, 15:6,
involved             1:9, 2:3, 4:8,           17:5, 17:17             15:12, 16:1
15:12                4:13, 4:20,              know-                   look
is-                  5:13, 6:14,              6:9                     6:21, 9:20,
8:15, 14:19          6:19, 7:20,              knows                   15:7, 17:20
it'd                 8:21, 10:8,              18:6                    looking
5:17                 11:18, 11:22,                     L              8:19
it'll                12:4, 13:1,              lafleur                 lot
9:3                  13:16, 13:19,            17:9                    6:1, 7:5, 7:20,
it's                 14:1, 14:19,             larger                  10:22, 14:10,
4:15, 5:18,          16:11, 16:16,            11:20                   17:5
8:22, 9:21,          16:19, 16:22,            last                    love
9:22, 10:1,          17:13, 17:20,            10:11                   17:6
10:6, 10:9,          18:3                     laughable               loved
11:1, 12:13,         junior                   12:18                   17:14
12:20, 14:4,         17:2                     law                     low
17:7, 17:22          just                     12:6, 13:10,            14:5
its                  8:6, 9:2, 9:9,           14:8                             M
3:2, 19:9            10:6, 11:12,             lawsuit
                     11:17, 13:9,                                     machine
         J                                    3:20                    3:6, 12:21
                     17:3                     lawsuits
jeffrey                       K                                       made
2:18, 2:20,                                   2:5                     3:2
3:14, 9:21           ken                      least                   major
job                  17:9                     6:11, 10:15             7:20
1:20                 kid                      legal                   make
joe                  17:15                    2:11, 3:19,             5:6, 8:10,
2:4, 2:10,           kids                     4:3, 6:7, 7:21,         13:12
2:14, 4:9, 4:15,     9:17, 9:18               8:16, 16:3, 16:8        making
4:21, 5:15,          kind                     let                     7:18
6:15, 6:20, 8:3,     5:13, 7:22,              9:2, 10:7               malicious
9:5, 11:3,           8:22, 17:13,             level-                  5:4, 10:4
                                              5:18



                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-mc-00023-LO-TCB Document 6-1 Filed 08/21/20 Page 13 of 18 PageID# 146

              Transcript of Podcast Excerpt - Interview of Joseph Tacopina
                             Conducted on August 14, 2020                                11
man                  19:14                    5:3, 5:6, 7:8,          7:10, 8:17,
16:14                money                    7:21, 8:13, 9:6,        13:18, 15:1,
mary                 5:8, 5:10,               9:13, 10:1,             15:9, 15:10,
4:10, 6:9,           5:11, 7:14, 12:2         10:3, 10:6,             16:2
13:17                montreal                 10:9, 11:1,             one's
matter               17:3, 17:6               11:12, 11:17,           6:5
11:1, 15:22,         motive                   12:20, 13:2,            only
16:2                 6:4                      14:4, 15:12,            3:19, 9:6
matters              motives                  15:21, 16:1,            operate
2:12, 11:3           7:7                      16:5, 16:9,             12:13
may                  much                     16:19                   operating
7:7, 10:5,           12:4, 14:4               not-                    12:14
16:1, 17:18                   N               3:11                    opine
maybe                name                     nothing                 7:4
2:7, 2:12, 18:6                               2:22, 3:1               opinion
                     5:4, 10:5,               now
mclaurin             11:10, 13:17                                     8:8
1:5                  narrow                   7:6, 10:2,              opinions
me-                                           17:18                   7:3
                     13:16
15:21                nbcsports                         O              opposed
mean                 11:5                     oath                    3:12
2:14, 2:18,          need                     8:20, 14:14             organization
3:10, 4:13,          16:16                    obviously               2:9, 9:12, 9:20
5:14, 8:21, 9:9,     nefarious                3:17, 7:2,              other
10:11, 12:18,        4:6                      12:13, 17:16            6:11, 9:8,
12:20, 13:22,        negative                 of-                     14:16
15:8                 12:2                     17:8                    others
meaww                neither                  off                     8:19
4:4, 10:17,          10:7, 19:7               17:21                   otherwise
12:12                never                    offer                   19:9
mecca                10:17, 10:18,            5:10, 7:14              our
17:7, 17:8           14:21                    offered                 6:22, 7:19,
media                new                      12:2                    13:6, 14:7, 14:9
3:3, 4:5, 7:13       8:22, 11:4,              office                  out
mediums              16:20, 16:21,            12:6                    2:8, 3:4, 6:17,
10:22                17:1                     officials               6:21, 8:4, 9:8,
mess                 next                     14:9                    9:11, 10:20,
16:13, 18:4,         6:19, 14:22              oh                      11:6
18:5                 nitty                    3:9                     outcome
mince                2:11                     okay                    19:9
5:6                  nobody                   2:3, 4:20,              outrageous
mind                 11:2                     10:2, 18:8              9:22, 10:5,
7:21                 none                     old                     15:17
mistake              12:7                     13:3                    outstanding
3:12, 3:13, 5:6      nor                      once                    1:4
mistakes             19:7                     17:11                   over
3:10, 3:11           not                      one                     9:16
mistele              3:13, 3:19,              2:20, 6:11,             own
1:22, 19:2,                                                           3:18, 5:3, 7:3,



                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-mc-00023-LO-TCB Document 6-1 Filed 08/21/20 Page 14 of 18 PageID# 147

              Transcript of Podcast Excerpt - Interview of Joseph Tacopina
                             Conducted on August 14, 2020                                12
10:4                 person                   present                         Q
owner                4:9, 5:21, 15:8          5:9, 8:5                question
15:8                 perspective              pretty                  6:19
owners               17:10                    12:4, 14:17             questions
9:8                  philanthropic            printed                 7:22
ownership            6:2                      4:2                     quick
15:2                 picked                   prior                   17:7
         P           11:7                     10:13                   quite
pages                pierce                   problem                 9:5
1:21                 4:3                      15:6                             R
paid                 place                    proceeding
                     9:17, 17:7               16:9                    random
11:19                                                                 11:1
paper                plant                    proceedings
                     6:4                      19:4                    raw
15:4                                                                  15:19
part                 planted                  process
                     11:11                    16:10                   reached
11:20, 14:9                                                           11:8
particular           play                     produced
                     8:4, 16:4                4:16                    read
12:12                                                                 8:9
parties              played                   proof
                     17:18                    7:19, 12:1,             reading
19:8                                                                  9:17, 12:6
past                 players                  12:21
                     17:10, 17:16             prosecute               real
15:4, 15:12                                                           5:20, 14:10,
pay                  playing                  13:2
                     16:5, 17:2               prosecutor              17:7
13:15                                                                 really
pedophile            pleased                  14:3
                     2:3                      protect                 2:15, 3:22,
3:15                                                                  5:2, 6:5, 15:13,
pedophilia           plus                     4:5
                     1:6                      provide                 15:17, 16:11,
2:21                                                                  17:15, 17:16
penalties            pocket                   7:12, 12:2
                                                                      really-
14:14                6:11                     publication
                     podcast                  9:15, 11:6,             5:18
people                                                                reason
2:15, 3:17,          1:9, 12:6                11:11
                     point                    publications            12:11
5:8, 5:10, 5:22,                                                      reasons
6:3, 7:7, 8:18,      5:2, 10:2,               8:10
                     11:7, 15:1               published               5:4, 10:4
9:2, 9:8, 9:17,                                                       record
13:13, 14:11,        pole                     9:15
                     14:5                     pulled                  16:13, 19:3
14:13, 16:3                                                           recorded
perhaps              position                 12:17
                     9:11, 16:17              pulling                 14:16, 19:4
2:18                                                                  recording
period               post                     4:1
                     2:7, 10:13,              purpose                 18:11, 19:6
13:20                                                                 recordings
perjury              10:15, 11:4              8:15
                     post-                    purposes                7:17
14:15                                                                 regarding
permission           2:6                      3:18, 6:22
                     poster                   pursuing                7:6
4:17                                                                  related
perpetrate           2:20                     2:14, 10:9
                     posterity                put                     19:7
5:11
                     16:13                    3:4, 9:10, 11:6



                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-mc-00023-LO-TCB Document 6-1 Filed 08/21/20 Page 15 of 18 PageID# 148

                Transcript of Podcast Excerpt - Interview of Joseph Tacopina
                               Conducted on August 14, 2020                               13
remember               say                      slander                 sounds
17:19                  9:1, 15:1,               16:7                    5:13, 5:14
removed                16:11, 16:12             slanderous              speak
3:9                    saying                   9:14, 9:22              7:13, 15:13,
remunerate             3:11                     smear                   18:6
7:14                   scenes                   16:7                    speaking
report                 4:1                      snyder                  8:18
2:7, 10:13,            scott                    2:4, 2:13,              specifically
10:15                  1:4                      2:16, 2:22, 5:2,        8:22
reporting              season                   6:12, 7:8, 7:13,        speculate
3:10, 3:11,            15:4                     11:13, 13:7             6:22, 7:8, 8:7
3:13, 12:19            seasons                  snyder's                spend
reposted               14:21                    1:5, 5:20               17:5
9:16                   see                      so-                     spoken
reputation             8:19                     4:19                    7:11
6:5                    seeing                   social                  sports
responsible            17:9                     3:3                     15:10
13:11                  seek                     soil                    spread
retweeted              5:4, 10:5                5:4, 10:5               2:6, 9:12,
9:16                   seeking                  solid                   10:19, 12:8
reuben                 3:21                     7:4, 7:19               stance
1:6                    seen                     some                    9:11
right                  5:19, 15:6,              2:5, 3:10,              stand
5:14, 7:6,             15:19                    4:10, 7:7, 8:9,         5:3, 6:6, 10:3
10:8, 11:20,           sense                    8:20, 11:1,             standards
12:8, 12:17,           8:4, 8:13                12:18, 14:20,           12:15
13:2, 13:9,            series                   17:2, 17:15,            start
13:17, 13:18           2:16                     17:16                   12:5
rock                   serving                  somehow                 started
7:4, 7:19              3:6, 12:22               16:8                    10:16
rounds                 sexual                   someone                 starts
3:2                    2:8, 2:21                3:14, 3:15,             10:21
rules                  shared                   9:10, 9:14,             states
16:5                   10:21                    11:11                   3:21, 4:18,
rumors                 short                    someone's               4:22
2:6, 9:12,             13:20                    16:6                    stay
9:13, 10:16            should                   something               7:1
         S             15:22                    4:14, 5:19,             step
said                   side                     6:6, 11:14,             8:16
3:9, 14:12,            16:15                    13:14                   steph
14:13, 14:15,          signature-hekcn          something's             1:22, 19:2,
14:17, 19:4            19:12                    10:20                   19:14
sale                   since                    sort                    still
8:2, 12:5              3:9                      3:5, 4:15,              18:3
same                   sit                      5:19, 8:4, 8:10,        stop
17:22                  14:17                    17:10                   2:10, 9:3
saw                    skills                   sorts                   stories
10:18, 17:15           14:7                     7:15                    2:17, 5:9, 9:14



                                    PLANET DEPOS
                       888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-mc-00023-LO-TCB Document 6-1 Filed 08/21/20 Page 16 of 18 PageID# 149

              Transcript of Podcast Excerpt - Interview of Joseph Tacopina
                             Conducted on August 14, 2020                               14
stories-             17:19, 18:1,             5:19, 6:4, 6:6,         there
2:16                 18:8                     6:9, 7:2, 7:10,         3:10, 7:6,
story                tactical                 7:16, 7:17,             8:21, 9:8,
2:15, 11:12,         16:6                     8:10, 8:12,             10:20, 11:6,
11:13, 15:9          take                     8:14, 9:15,             12:10
story-               5:20, 8:20               9:20, 9:21,             there's
9:19, 11:12          taken                    10:15, 11:1,            3:17, 7:5,
strings              4:17                     11:2, 11:5,             7:20, 8:3, 8:4,
4:1                  talk                     11:6, 11:11,            9:7, 10:21
strong               1:3, 2:10                11:14, 11:15,           there's-
6:9                  talking                  11:16, 11:18,           5:12
stumbled             9:3                      12:1, 12:16,            these
17:14                tanya                    12:17, 12:21,           4:2, 5:5, 7:15,
stupid               5:21                     12:22, 13:5,            7:18, 10:3,
13:14                tanya's                  13:9, 13:12,            11:16, 13:11,
suburb               13:7                     14:1, 14:15,            14:13
17:3                 tape                     15:13, 15:16,           they
success              7:17                     15:19, 15:20,           3:9, 4:14,
15:9                 team                     15:21, 15:22,           5:22, 6:1, 7:9,
such                 2:9, 8:1,                16:8, 16:17,            8:13, 10:1,
13:19                13:22, 14:4,             17:10, 17:13,           11:19, 11:20,
sue                  14:7, 14:9,              17:17, 17:21,           12:12, 12:16,
                     14:20, 15:10,            19:2, 19:4, 19:6        13:13, 14:13,
13:5                                          that's
sued                 17:15                                            16:1
                     teams                    3:10, 3:12,             they're
3:8, 4:19                                     4:7, 4:22, 5:1,
suing                17:16                                            8:12, 10:18,
                     tell                     5:5, 5:9, 5:11,         12:13, 12:14,
15:4                                          6:20, 8:2, 8:11,
supporting           2:12, 4:14                                       13:14, 16:9
                     term                     10:1, 10:8,             they've
19:6                                          11:22, 13:6,
sure                 15:2                                             3:8
                                              13:11, 13:12,           thing
2:14, 13:6,          terrific                 13:18, 13:22,
13:12, 17:13         5:22                                             2:18, 4:15,
                                              15:5, 16:8,             6:20, 10:9,
sworn                terrific-                16:9, 17:7,
3:22, 7:16,          5:21                                             13:1, 17:4,
                                              17:11, 17:13            17:22
14:14                terry                    the-
                     1:5                                              things
         T                                    15:9                    6:2, 7:5, 7:15,
tacopina             testimony                their
                     3:22, 4:17,                                      10:19, 15:3,
1:9, 2:4, 2:14,                               3:18, 5:3, 6:1,         15:20
4:9, 4:15, 4:21,     8:20                     10:4, 11:19
                     than                                             think
5:15, 6:15,                                   them                    4:8, 5:20, 8:4,
6:20, 8:3, 9:5,      15:3                     7:12, 7:14,
                     thank                                            8:5, 8:12,
11:3, 11:21,                                  7:15, 9:10,             13:13, 15:5,
12:1, 12:9,          18:5                     9:11, 11:15,
                     that                                             15:17, 16:17,
13:5, 13:18,                                  14:15                   18:3
13:21, 14:3,         2:6, 2:17, 3:4,          then
                     3:5, 3:8, 3:18,                                  thinks
15:7, 16:16,                                  9:15, 12:18,            16:8
16:21, 17:2,         3:19, 4:1, 4:4,          13:12
                     4:9, 4:21, 5:11,                                 this
                                                                      2:15, 2:19,



                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-mc-00023-LO-TCB Document 6-1 Filed 08/21/20 Page 17 of 18 PageID# 150

              Transcript of Podcast Excerpt - Interview of Joseph Tacopina
                             Conducted on August 14, 2020                                15
3:16, 3:19, 4:4,     took                     4:22                    10:2, 11:15
4:7, 4:10, 4:18,     9:20, 10:1               used                    we've
5:2, 5:13, 5:14,     totem                    4:5, 17:4               7:2
6:7, 6:8, 6:15,      14:5                     using                   weaken
6:17, 6:21,          tough                    8:12                    9:11
7:10, 7:20, 8:1,     17:21, 18:1                       V              website
8:5, 8:6, 8:8,       transcribed              various                 11:2
8:14, 8:15,          1:22, 19:5               7:11, 8:10              week
8:16, 8:17, 9:1,     transcriber              verdun                  10:14
9:2, 9:6, 9:19,      19:1                                             weeks
10:9, 10:10,                                  17:3
                     transcript               very                    10:12
10:11, 10:12,        19:3                                             weight
10:17, 11:17,                                 2:3, 12:14
                     troubles                 vibe                    13:10
11:19, 12:11,        15:21                                            welcome
12:12, 13:1,                                  17:21
                     true                              W              2:3
13:14, 14:6,         15:21, 19:3                                      well
14:10, 14:18,        truth                    waiting                 4:9, 10:8,
14:19, 15:3,         4:14, 11:14              10:14                   11:18
16:2, 16:5,          truthful                 want                    were
16:12, 19:8          14:15                    6:22, 7:4,              2:6, 2:15, 5:5,
this-                try                      8:13, 9:10,             10:12, 11:16,
11:19                8:16, 9:10,              12:5, 13:3,             12:1, 14:13,
thoroughly           9:11                     16:12, 16:13,           15:20, 19:5
5:16                 trying                   16:14                   weren't
those                2:10, 6:12,
                                              was                     7:19
5:7, 10:4,           16:6, 16:7               3:4, 3:10,              what
12:9, 13:10          turn                     3:12, 4:10,             2:12, 4:7,
three                                         4:22, 6:10,             4:13, 5:1, 5:5,
                     14:22                    6:16, 8:21,
1:4, 5:22,           turner                                           6:15, 6:16, 7:9,
10:11                                         10:14, 11:6,            8:8, 9:1, 9:5,
                     1:4                      14:10, 14:12,
through              twitter                                          9:19, 11:10,
6:17, 10:5,                                   14:15, 17:4,            12:19, 13:12,
                     10:20                    17:8, 18:11
15:22                                                                 14:12, 14:15,
throughout                    U               was-                    14:21, 15:11,
15:2                 uncover                  11:5                    15:15, 16:2
ticketholders        3:22, 4:21,              washington              what's
15:5                 8:16                     1:3, 2:6, 2:7,          13:1, 13:8
time                 uncovered                2:8, 7:6, 10:13,        whatever
8:14, 9:9,           15:16                    11:4, 14:20,            8:12, 10:4,
13:20, 16:4,         under                    17:15                   10:18, 15:5
16:12, 17:5,         6:2, 8:19,               wasn't                  when
18:5                 14:14                    11:3                    2:11, 3:15,
times                understand               way                     5:8, 5:10, 5:12,
8:22, 11:4           13:13                    11:19                   8:18, 9:2,
today                unique                   we'll                   10:15, 14:5,
8:9                  4:15                     8:19, 18:6              14:6
too                  united                   we're                   where
16:19                3:21, 4:18,              2:14, 8:19,             10:14, 11:7,




                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 1:20-mc-00023-LO-TCB Document 6-1 Filed 08/21/20 Page 18 of 18 PageID# 151

              Transcript of Podcast Excerpt - Interview of Joseph Tacopina
                             Conducted on August 14, 2020                          16
14:18, 16:3,         words                    6:18, 7:5, 7:18,        4:13, 6:16
16:19, 16:20         5:7                      8:3, 8:9, 8:11,         19
wherewithal          work                     8:12, 9:1, 9:2,         1:21
15:18                17:14                    9:5, 9:9, 9:10,                  2
who                  working                  9:12, 9:19,             2020
2:4, 2:15,           17:22                    10:10, 10:12,           19:15
3:16, 3:18, 4:8,     works                    10:19, 11:4,
4:11, 6:3, 6:14,                              11:15, 12:5,                     3
                     16:10
6:15, 6:16,          world                    12:13, 12:16,           315770
6:17, 7:7, 7:9,      10:14                    12:20, 13:3,            1:20
12:9, 13:8,          worst                    13:16, 13:19,                    4
14:9, 15:7, 18:6     2:18                     14:1, 14:8,             40
who's                would                    14:10, 14:12,           8:1
3:22, 4:1, 6:7,      15:1, 15:18              14:17, 14:21,                    6
6:8, 8:6, 8:17       wouldn't                 15:5, 15:11,
                                              15:21, 16:4,            65
whole                8:7, 18:4                                        3:12
9:7                  wouldn't-                16:13, 16:16,
                                              16:19, 16:20,           66
why                  18:4                                             3:12
6:19                 wouldn’t                 16:22, 17:3,
wife                 7:18                     17:5, 17:17,
3:16, 5:21,          wow                      17:20, 17:22,
9:18, 11:8                                    18:4, 18:5
                     14:19                    you'd
wild                 written
2:5                                           17:6
                     15:20                    you'll
will                 wrong
4:3, 4:21, 5:3,                               16:17
                     16:9                     you're
6:8, 6:16, 8:4,      wrote
8:5, 9:3, 10:3,                               2:12, 10:9,
                     12:16                    14:21, 17:1
10:7, 13:12                   Y
willing                                       you've
14:13                yeah                     17:6
wire                 11:21, 14:3,             you-
5:10, 5:11           17:19                    16:14
with                 yes                      your
1:4, 2:20,           13:6, 13:18,             9:17, 9:18,
2:22, 3:1, 4:17,     16:21                    12:6, 13:1,
8:1, 8:6, 9:10,      yet                      14:1, 16:12,
12:14, 12:18,        3:1                      16:14, 17:10,
13:1, 15:17,         york                     18:5
16:13, 18:4,         8:22, 11:4,                       Z
18:5                 16:20, 16:21,            zero
within               17:1                     13:19
7:1, 10:11           you
                     2:12, 2:19,                       1
witnesses                                     17
12:1                 2:22, 3:11,
                     3:15, 4:8, 5:2,          19:15
witnesses-                                    1782
7:11                 5:15, 5:18,
                     5:19, 6:13,              3:20, 4:12,
won't
6:6, 8:6



                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
